Citation Nr: 1419374	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-16 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to August 28, 2009 for the grant of service connection for posttraumatic stress disorder with alcohol abuse in remission.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2000 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that granted service connection for posttraumatic stress disorder (PTSD) with alcohol abuse in remission and assigned a 100 percent evaluation for the same, effective August 28, 2009.  The Veteran filed a timely appeal of the effective date assigned.


FINDINGS OF FACT

1.  In an August 2007 rating decision, the RO denied entitlement to service connection for PTSD; however, after being given notice of the decision, the Veteran did not timely appeal this decision.

2.  On August 28, 2009, the Veteran filed a petition to reopen his claim of entitlement to service connection for PTSD.

3.  In a September 2010 rating decision, the RO granted entitlement service connection for PTSD with alcohol abuse in remission, assigning a 100 percent rating, effective August 28, 2009.

4.  The evidence of record does not reflect that the Veteran filed an application to reopen a previously denied claim for service connection for PTSD prior to August 28, 2009.



CONCLUSION OF LAW

The criteria for an effective date earlier than August 28, 2009, for the grant of service connection for PTSD with alcohol abuse in remission have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2012); 38 C.F.R. §§ 3.102, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist

Before addressing the merits of entitlement to an effective date earlier than August 28, 2009 for a grant of service connection for PTSD with alcohol abuse in remission, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

The Veteran's claim arises from his disagreement with the effective date assigned following the grant of service connection.  Once a claim is granted it is substantiated, and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A.  No outstanding evidence has been identified that has not otherwise been obtained.  Further, the Board notes that as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.

As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Merits of the Claim

The Veteran claims that an effective date prior to the currently assigned August 28, 2009 should be assigned for the grant of service connection for PTSD with alcohol abuse in remission.  Essentially, he asserts that he was diagnosed with PTSD in December 2006 which should be the effective date.  His representative alternatively argues that the Veteran's "PTSD was a causative factor in his failure to submit a stressor statement in support of the previously denied claim."  Accordingly, the Veteran's representative argues that the effective date should be one year prior to the date of the reopened claim.   

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2012); 38 C.F.R. § 3.400 (2013).

The effective date for an award of disability for reopened claims shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2012); 38 C.F.R. § 3.400(r) (2013).

The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2012); 38 C.F.R. § 3.400(q)(1)(ii) (2013).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005).  In Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2013).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that August 28, 2009 is the correct date for the grant of service connection for PTSD with alcohol abuse in remission.  While the Veteran has alleged that he is entitled to an earlier effective date for his award of service connection, there is no basis under the governing legal criteria, absent a finding of clear and unmistakable error (CUE) in a prior final decision, to establish that he is legally entitled to an earlier effective date.

The evidence of record reflects that the RO issued a decision in August 2007 denying the Veteran's claim for service connection for PTSD.  Notice of the August 2007 decision was sent to the Veteran's mailing address of record.  The Veteran did not appeal that decision.  Moreover, no additional material evidence was received between August 2007 and August 2008.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The August 2007 decision denying service connection for PTSD thereby became final.

The next correspondence from the Veteran was a claim for increase for unrelated service-connected disabilities and service connection for additional disabilities in July 2009.  Correspondence regarding PTSD was not received until August 28, 2009, when the Veteran filed a claim for service connection for PTSD on a VA Form 21-1438.  As referenced above, the effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2012); 38 C.F.R. § 3.400(q)(ii), (r) (2013).  The August 28, 2009 VA Form 21-4138 is the earliest evidence of record after the August 2007 RO decision indicating that the Veteran wished to file an application to reopen his previously denied claim for service connection for PTSD.  As such, the Board must conclude that an effective date earlier than August 28, 2009 is not warranted.

The Board has considered the Veteran's argument that he should be awarded service connection for PTSD dating back to the date he was diagnosed or, at the latest, a year prior to his August 2009 claim to reopen.  However, as referenced above, the primary basis of awarding an effective date under applicable law or regulations based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  Again, there is no record of an application to reopen a claim for service connection for PTSD having been received after the August 2007 RO decision prior to August 28, 2009.

Consideration has also been given to the argument that the Veteran's PTSD prevented him pursuing his claim/appeal.  He says he would have filed evidence pertaining to his in-service stressor, which was the missing element of his claim, if not for the severe and debilitating symptoms of his PTSD.  Based upon the Veteran's argument that he did not understand what was required to pursue his claim/appeal, the Board has considered the doctrine of equitable tolling. 

The application of equitable tolling within the context of veterans law stems from Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990), wherein the United States Supreme Court (Supreme Court) held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision.  Id.   

As it applies to the governing statute in this case, 38 U.S.C.A. § 5110, Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) held that equitable tolling, which may be applied to a statute of limitations, does not apply to 38 U.S.C.A. § 5110 because it does not contain a statute of limitations but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances. 

The following year, Barrett v. Principi, 363 F.3d 1316 (2004) expanded equitable tolling to apply not only where the claimant has been "induced or tricked by his adversary's misconduct" but also where his or her "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making.'" As Barrett dealt with the statute of limitation for filing appeals to the Court from decisions of the Board under 38 U.S.C.A. § 7266, it did not reverse Andrews on the point that the effective dates prescribed by 38 U.S.C.A. § 5110 are not statutes of limitation.  Therefore, the controlling case law, Andrews (Holly) v. Principi, 351 F.3d 1134 (Fed. Cir. 2003), is that equitable tolling does not apply to 38 U.S.C.A. § 5110.  As the effective date established for service connection for the Veteran's PTSD was based on 38 U.S.C.A. § 5110, the Board must continue to deny this appeal even with this additional consideration. 

Another, more recent decision of the Federal Circuit also addressed this issue, cited to Andrews as good law, and similarly concluded that equitable tolling is not an available remedy to an appellant under § 5110.  See Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam).  Accordingly, the Veteran's equitable tolling argument must fail on this basis because he is essentially asking the Board to "waive the express statutory requirements for an earlier effective date," which it cannot do.  See Edwards v. Peake, 22 Vet. App. 29, 36-37 (2008), quoting Andrews, 351 F.3d at 1138.  Thus, the doctrine of equitable tolling is not for application in this case.

The Veteran has essentially argued that he did not file the necessary evidence or pursue an appeal to the 2007 rating decision because his PTSD prevented him from understanding what was required to pursue a claim or at least hindered him from discussing/identifying his in-service stressors, which was evidence necessary to his claim.  Although the doctrine of equitable tolling is an evolving area of VA jurisprudence, current jurisprudence indicates that the time period for filing a notice of disagreement is also not subject to equitable tolling.  In Henderson ex rel. Henderson v. Shinseki, 131 S.Ct. 1197, 1198 (2011), the Supreme Court affirmed that statutory jurisdictional requirements are not subject to equitable tolling exceptions created by courts; rather, only claims processing rules without jurisdictional consequences are subject to equitable tolling.  See also Bowles v. Russell, 551 U.S. 205 (2007). 

The Board concludes that the requirement that a claimant file a timely notice of disagreement is a jurisdictional predicate to the Board's adjudication of a matter. The Board has jurisdiction over appeals from all questions of law and fact necessary to a decision by the VA Secretary under a law that affects the provision of benefits by the Secretary to veterans and their dependents or survivors. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.101, 20.200.  A claimant may initiate an appeal to the Board from an unfavorable decision by the Secretary by filing a notice of disagreement. 38 U.S.C.A. § 7105(a)  (West 2002).  The statute provides that the notice of disagreement "shall" be filed within one year of the mailing of notification of the unfavorable decision. 38 U.S.C.A. § 7105(b)(1). The statute further provides that if the claimant does not file a notice of disagreement within the one-year period, the decision "shall become final." Id.  If a timely notice of disagreement is filed, however, the claimant completes the appellate process by submitting a substantive appeal after a statement of the case is furnished in accordance with 38 U.S.C.A. § 7105(d)(3) (West 2002).

In Percy v. Shinseki, 23 Vet. App 37 (2009), the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d)(3)), the language used by Congress in enacting the statute for filing a notice of disagreement was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a notice of disagreement had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553  (enacting both NOD and Substantive Appeal requirements).  Indeed, the Court noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: "notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination" and "[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final." See also Manlincon v. West, 12 Vet. App. 238, 240 (1999) (indicated that a NOD is a jurisdiction-conferring document that required remand rather than referral).  For these reasons, the Board finds that the filing of a notice of disagreement is jurisdictional, thus not subject to the equitable tolling doctrine; therefore, there is no basis upon which to assign an effective date earlier than August 28, 2009 based on the Veteran's implied equitable tolling arguments.

Even assuming, arguendo, that equitable tolling was available to the Veteran, an earlier effective date would remain unwarranted.  According to Barrett, mental illness could justify equitable tolling and the generalized standards should govern claims of mental incompetence.  To obtain the benefit of equitable tolling, a Veteran must show that the failure to file was the direct result of a mental illness that rendered him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society." See Barrett v. Principi, 363 F.3d 1316 (2004)

It has not been shown in this case that the Veteran's mental illness rendered him incapable of rational thought or deliberate decision making or incapable of handling his own affairs at the time of the rating decision in 2007.  There is no evidence indicating that the Veteran has ever been found incapable of rational thought or was incapable of handling his own affairs at that time.  A January 2007 VA examination found that the Veteran's thought processes were logical and goal-directed.  He was oriented to place, date, and time.  His memory was grossly intact.  There was no question as to his competency. Based on the above, the Board does not find that the Veteran's PTSD and associated symptoms in August 2007 rendered him incapable of rational thought or deliberate decision making, incapable of handling his own affairs, or unable to function in society.  Equitable tolling, if it was available to the Veteran, would not be warranted.

The Board is constrained by the law and regulations made by Congress governing the establishment of effective dates for the award of compensation.  Thus, notwithstanding the Veteran's assertions as to why an earlier effective date should be assigned, the fact remains that the application to reopen his claim for service connection for PTSD was not received until August 28, 2009, which was more than one year after his December 2005 separation from active service.  In light of this fact, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on a claim to reopen after a final disallowance.  38 U.S.C.A. § 5110(a) (West 2012); 38 C.F.R. § 3.400(q)(ii), (r) (2013).

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an effective date earlier than August 28, 2009 for the grant of service connection for PTSD with alcohol abuse in remission, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2013); see also Ortiz, supra.


ORDER

Entitlement to an effective date earlier than August 28, 2009 for the grant of service connection for PTSD with alcohol abuse in remission is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


